Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome 112 b, 112 d, 101 and 112 a Enablement rejections in prior office action.
Claims 1-2, 4-5, 7-9, 11-16, 18, 20, 24-25, 28, 32-33, 37, 40, 43-46, and 49-52 are pending. Claims 1-2, 4-5, 7-9, 11-16, 18, 40, and 43-46 are withdrawn because they are directed to non-elected invention. The new claims 51-52 are withdrawn because they are directed to non-elected species. 
Claims 20, 24-25, 28, 32-33, 37 and 49-50 are under the examination. 

Claim Rejections - 35 USC § 112 (Indefiniteness) 
Necessitated by the amendment
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 20, 24-25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 20 recites “wherein detecting the gene signature comprises detecting upregulation of one or more genes selected from the group consisting of C1QBP, ….” and “wherein if an ICR gene signature is detected the treatment comprises administering an agent capable of reducing expression or activity of said signature, wherein the agent comprises a CDK4/6 inhibitor capable of blocking the activity of both CDK4 and CDK6, and wherein if an ICR gene signature is not detected the treatment comprises administering an immunotherapy”.
The recitation of the claim 20 is confusing when it recites “detecting the gene signature comprises detecting upregulation of one or more genes” and then it also recites “if an ICR gene signature is detected”. The claim requires to detect upregulation of one or more genes due to the recitation of “detecting upregulation of one or more genes, however, the claim also recites “if an ICR gene signature is detected”/ “if an ICR gene signature is not detected”. Thus, it is unclear whether “the detecting” method step requires detecting (observing) upregulation of an ICR gene signature or not.
Furthermore, claim 20 recites “detecting the expression or activity of an ICR gene signature”. The recitation of the claim also includes “detecting upregulation of one or more genes selected from the group consisting of C1QBP,…….. , as compared to a reference level”. In this regard, it is unclear detecting the activity of an ICR gene signature correspond to upregulation of an ICR gene. 


Claim Rejections - 35 USC § 112 (Written Description)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 20, 24, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 20 and 32 are independent claims. Claim 20 recites a method of treating a cancer in a subject in need thereof that comprises detecting the expression or activity of an ICR gene signature in malignant cells from a solid tumor sample obtained from the subject and administering a treatment. The claim is directed to detecting the gene signature comprises detecting upregulation of one or more genes, and C1QBP is the elected gene in the method.  The claim is also directed to administering an agent that is capable of reducing expression or activity of said signature wherein if an ICR gene 
Further, the claim is directed to administering an immunotherapy if an ICR gene signature is not detected.
Claim 32 recites a method of treating cancer in a subject that comprises administering to the subject a therapeutically effective amount of an agent comprising a CDK4/6 inhibitor capable of blocking the activity of both CDK4 and CDK6. The claim also recites “wherein the subject has a solid tumor that expresses an ICR gene signature in malignant cells, said gene signature comprising upregulation of one or more genes selected from the group consisting of C1QBP ……as compared to a reference level”. Claim 37, which depends from the claim 32, recites “wherein the method further comprises administering an immunotherapy to the subject”.
Thus, the claims broadly encompass the method of treating any type of cancer that is solid tumor in a subject. The claims broadly encompass detecting upregulation of C1QBP in malignant cells from a solid tumor obtained from the subject and administering any agent that is capable of reducing expression or activity of said signature, wherein the agent comprises any CDK4/6 inhibitor that is capable of blocking the activity of both CDK4 and CDK6. 
In the instant situation, the specification discloses identifying gene signatures of ICR [Immune checkpoint inhibitors (ICI)-Resistant] using the melanoma tumor samples of patients including the patients who had ICR and determining the effects of ICI on different cell types in the tumor via comparing between the ICR and treatment naïve (TN) patients (Example 1, para 0337-0374, Figure 1-2, para0061-0062). The gene 
Additionally, the specification asserts analyzing the correlation between treatment [e.g. anti-CTLA4 therapy, anti-PD-1 therapy (Pembrolizumab)] in cancer patients (e.g. melanoma patients, lung cancer mouse model) and gene signatures (Figure 4, Figure 1, para 0364-0365, Table S1 and S4); and determining the response of immunotherapy [e.g. anti-CTLA4 (Ipilimumab), anti-PD-1 (Nivolumab)] via gene expression (e.g. regulation), and immunotherapy resistance signature (Example 2 para 0375, Figure 17-23, Table 3, and Table S7, Example 8 para 412-416 Figure 15). 
With regard to the use of an agent, the specification discloses treating with an agent capable of modulating the expression or activity of one or more immunotherapy resistance signature genes that may comprise a CDK4/6 inhibitor (e. g abemaciclib) (see para 0051, para 0290). Furthermore, the recitation as “the agent comprises a CDK4/6 inhibitor capable of blocking the activity of both CDK4 and CDK6” broadly encompasses other agents (other than CDK4/6 inhibitor) that are capable of blocking the activity of both CDK4 and CDK6.
With regard to CDK4/6 inhibitor, the specification discloses three known inhibitors [Palbociclib (PD0332991), ribociclib (LEE011) and abemaciclib (LY2835219)] (see para 
However, the specification does not provide a correlation between C1QBP expression and abemaciclib in treating cancer to determine the reversal of ICR gene signature by an agent via CDK4/6 inhibition. The specification also does not provide a correlation between C1QBP expression and any other CDK4/6 inhibitor or any other agent via CDK4/6 inhibition in treating a cancer. The examples in the specification do not indicate observing the changes of C1QBP expression or activity after treating with any agent capable of modulating the expression or activity of one or more immunotherapy resistance signature genes that comprise a CDK4/6 inhibitor. Furthermore, the specification does not provide any guidance as to predict the relationship between the CDK4/6 inhibitor and C1QBP expression using the data provided.
Relevant to the lack of particular structural limitations in the rejected claims drawn to the agent capable of modulating the expression or activity of one or more immunotherapy resistance signature genes that may comprise a CDK4/6 inhibitor, and its correlation to the reversal of C1QBP expression in treating a solid tumor, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the 
In the case of the instant claims, the functionality determining the expression or activity of an ICR gene signature (i.e. C1QBP) in relation to the treatment of cancer for using an agent capable of reducing the expression or the activity of the signature that comprises a CDK4/6 inhibitor; and administering such agent to the subject in treating the cancer are critical features of the claimed method.  
The specification does not provide structure of the agent capable of reducing expression or activity (e.g. a particular CDK4/6 inhibitor or abemaciclib) that corresponds to the reversal of C1QBP expression for its functional relationship in treating any solid tumor cancer. Furthermore, the specification does not teach if and how any CDK4/6 inhibitor or abemaciclib would modulate the expression or activity of gene signature (i.e. C1QBP elected) in treating any type of solid tumor. The specification does not provide any guidance as to whether the three known CDK4/6 inhibitors would be effectively modulating (e.g. reversal) of the expression of C1QBP in treating the disease. The claims encompass a very broad genus of the agent (i.e. an inhibitor capable of reducing expression or activity of the gene signature), and said ICR signature which consonant with the elected C1QBP, in treating any solid tumor, for which no guidance has been provided, although the specification provides observing the reversal of some ICR signature via the treatment with abemaciclib, as described above. Thus, it is unpredictable to predict as to whether all three known CDK4/6 inhibitors or any agent capable of reducing expression or activity of said signature would have the same function in modulating the said gene signature. 

In the instant situation, the specification does not provide any structure/function correlation between the agent (e.g. the agent capable of reducing expression or activity of said signature) used for the treatment, and its associated response in specific type of cancers; and relationship to the expression or activity of the one particular ICR signature. For example, a correlation between the structure of any CDK4/6 inhibitor and its function in modulating the C1QBP expression. Thus, let alone a predictable 
Thus considering the broad genus of the agent that is capable of reducing expression or activity of said signature (e.g. CDK4/6 inhibitor) which required by the claimed method, their specific required functionalities (e.g. reversing C1QBP expression), and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Response to Argument
The response traverses the rejection on pages 21-23 of the remarks mailed on 08/25/2021. The response states amending the claims, thus the claims are directed to the subjects that have tumors that express an ICR signature; and upregulated genes and optionally down regulated genes as compared to a reference value. The response also states amending the claims by reciting “a CDK4/6 inhibitor and also adding a functional language that is by reciting and “a CDK4/6 inhibitor capable of blocking the activity of both CDK4 and CDK6”.  The response asserts describing three CDK4/6 inhibitors (palbociclib, ribociclib and abemaciclib) that belong to genus of inhibitors that block the activity of both CDK4 and CDK6.
	In page 22, the response asserts that “The present invention shows signatures that are associated with clinical patients whose response to immunotherapy is known, whereby responders have a signature including up and downregulated genes and non-responders have the opposite expression for the same genes (see, e.g., Fig. 14-15, 44-48 and associated text). Additionally, Applicants show that the signature predicts progression free survival (see, e.g., Fig. 48, 54-55 and associated text). Moreover, Applicants show for the first time that this specific signature can be reversed using a CDK4/6 inhibitor (see, e.g., Fig. 49 and associated text). Moreover, treatment with a CDK4/6 inhibitor causes tumors to increase cytokines specific for enhancing T cell mediated toxicity to the tumor cells (see, e.g., Fig. 42 and paragraph 361). Thus, applicants show a direct functional relationship between the pan-cancer ICR signature detected in clinical samples from cancer patients and an agent (CDK4/6 inhibitor) whose effect is to reverse that exact signature”.
The response also asserts that “Reversing a signature found in only non-responders and that is associated with decreased survival is effectively treating a disease”; and the current application addresses the problems disclosed in the cited references. 
Applicant argues that the specification “extensively” discloses CDK4/6 inhibitors, citing to paragraph 290. The response asserts that these CDK4/6 inhibitors belong to a genus of inhibitors that block the activity of both CDK4 and CDK6. This is not sufficient to provide adequate written description for the genus of CKD4/6 inhibitors, and in particular those that reduce C1QBP expression because the specification does not provide any data exhibiting the reversal of C1QBP expression by any CDK4/6 inhibitor 
Applicant points out that claim 33 has been amended to recite abemaciclib. This is not persuasive to overcome the rejection for lack of written description because the specification fails to disclose a correlation between abemaciclib and C1QBP expression, as described above. 
Applicant argues that the specification shows a direct functional relationship between the pan-cancer ICR signature and CDK4/6/ inhibitor whose effect is to reverse that exact signature. This does not overcome the written description rejection because the specification lacks the evidence that exhibits a direct functional relationship between C1QBP signature and CDK4/6/ inhibitor to reverse C1QBP expression. 
Furthermore, all the above responses have been thoroughly reviewed and fully considered but not found persuasive because the specification fails to disclose the data that shows reversing a particular ICR gene signature (i.e. C1QBP) and a particular CDK4/6 inhibitor. Thus, the correlation between structure of a specific CDK4/6 inhibitor and the response of the CDK4/6 inhibitor to reverse a particular ICP gene signature in the method of treating a solid tumor is unpredictable. Taken together, it is considered that the specification does not provide an adequate written description of the broadly claimed subject matter. Accordingly, the rejection is maintained. 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (Sun et al. Blood; 2015; 126(13):1565–1574), as evidenced by 
https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE70651 and 
 https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570 (retrieved from internet retrieved on 01/03/2022), as supported by Scully, NATIONAL UNIVERSITY OF SINGAPORE; Thesis; 2015; page 1-242; and Leonard (Leonard et al. BLOOD; 2012; 119: 4597-4607). 
With regard to claim 32, the claim recites “A method of treating a cancer in a subject comprising administering to the subject a therapeutically effective amount of an agent comprising a CDK4/6 inhibitor capable of blocking the activity of both CDK4 and CDK6”. The claim is directed to the subject, “ the subject has a solid tumor that expresses an ICR gene signature in malignant cells, said gene signature comprising 
Sun teaches a method of treating mantle cell lymphoma (MCL) using CDK4/6 inhibitor (see abstract). Sun teaches observing synergistic effect in co-treating with CDK4/6 inhibitor (i.e. palbociclib) in treating the ibruntinib-resistant MCL cells (abstract, Supplemental Figures 6-7). 
Sun teaches extracting RNA from the cultured MCL cells and detecting relative mRNA expression in each treatment by normalizing the expression of GAPDH or actin in each treatment and to the untreated control in the method (p 3 para 5, also see p 1 para 4 through p 2 of the supplemental method). Sun further teaches determining gene expressions in MCL cells via microarray analysis and treating the cells with drugs including palbociclib (see p 4 para 1 and 6 through p 5 para  Figure 2, supplemental Figure 2, supplemental Table 1, p 6 para 3 through p 7 para 1, Figures 6-7, Supplemental Figures 6- 7). Sun teaches that “all microarray data utilized in these studies were deposited in the gene expression omnibus (GEO) under accession number (GSE70651)” (p 2 para 2 of the supplemental method). Sun teaches determining the effect of treatment with palbociclib in Mino (MCL cells) and Mino/IR (ibrutinib-resistant MCL cells) (see p 6 para 3 through p 7 para 1, Figures 6-7, Supplemental Figures 6- 7, p 8 para 3). 
Sun teaches performing the method in Mantle Cell Lymphoma Xenograft by injecting the MCL cells to the mice, determining the engraftment of the MCL cells in mice, and administering drugs to the mice (p 4 para 3, p 3 para 2 of the supplemental information). Sun also teaches conducting biomarkers analysis in vivo using Mino MCL 
In addition, Sun teaches performing gene expression data analysis that includes using gene expression data GSE70651 that comprises differentially expressed genes for MCL cells (see p 2 para 2 of the supplemental method, supplemental Figure 2 and Table 1 ).
In this regard, gene expression data GSE70651 uses the platform GPL570 (Affymetrix Human Genome U133 array) which inherently have C1QBP probe sets (see the Evidence). The data from GSE70651 shows observing increased differential expression of C1QBP in MCL cells from the lymphoma (see the evidence below). This is considered detecting upregulation of gene signature of C1QBP in malignant cells from a solid tumor. Furthermore, the art teaches that the C1QBP expression (e.g. overexpression) is effected by altering CDK4/6 expression in a cancer (e.g. breast cancer) [see p 158-159, Figure 4, p 164 para 2, p 178 para 2 through p 179 para 2 of Scully].

The evidence
The data are retrieved from https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE70651 and 
https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570 (retrieved from internet retrieved on 01/03/2022).

    PNG
    media_image1.png
    117
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    102
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    329
    267
    media_image3.png
    Greyscale
             
    PNG
    media_image4.png
    326
    256
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
 (New Ground necessitated by the amendment)
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (Sun et al. Blood; 2015; 126(13):1565–1574) [as evidenced by https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE70651 and 
https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570 (retrieved from internet retrieved on 01/03/2022), as supported by Scully, NATIONAL UNIVERSITY OF SINGAPORE; Thesis; 2015; page 1-242], as applied to claim 32, in view of Sherr (Sherr et al. CANCER DISCOVERY; 2016; 353-367, published online on 11 December 2015) and Leonard (Leonard et al. BLOOD; 2012; 119: 4597-4607).
With regard to claim 33, which depends from claim 32, claim recites “wherein the CDK4/6 inhibitor comprises abemaciclib”.
The teachings of Sun, as applied to claim 32, are fully incorporated here.
Sun does not teach administering the CDK4/6 inhibitor comprises abemaciclib.
Sherr teaches a method of treating cancers including solid tumor using CDK4/6 inhibitors that comprise Palbociclib (PD0332991), Ribociclib (LEE011) and Abemaciclib (LY2835219) (see abstract, Table 1-2). Particularly, Sherrt teaches using abemaciclib in treating various solid tumor in the patients including lymphoma, breast cancer, non-small cell lung cancer, melanoma; and observing the good response of the therapy in the patients (see p 359 col 1-2, p 361 col 2 through p 362 col 1, Table 2).
Thus, it would have been prima facie obvious to one having ordinary skills in the art prior to the effective filing date of the claimed invention to have used abemaciclib as an CDK4/6 inhibitor in treating solid tumors (e.g. lymphoma), as taught by Sherr, in the method of using an CDK4/6 inhibitor in treating a lymphoma as taught by Sun. Sherr teaches that the major dose-limiting toxicities of abemaciclib is fatigue and that of palbociclib is neutropenia and thrombocytopenia (see Table 1, p 361 col 1). It would have been obvious to have used abemaciclib in the method as taught by Sherr, in the method treating lymphoma using an CDK4/6 inhibitor (e.g. palbociclib) by Sun, in order . 
11.	Claims 20, 24-25, 28, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bedoya (Bedoya et al. WO2016057705A1, Publication date of April 14, 2016, from IDS on 10/01/2019), in view of Mohr (Mohr et al. CANCER GENOMICS & PROTEOMICS 2; 2005: 125-136), as supported by Sherr et al. CANCER DISCOVERY; 2016; 353-367, published online on 11 December 2015; and Scully, NATIONAL UNIVERSITY OF SINGAPORE; Thesis; 2015; page 1-242.
With regard to claim 20, the claim recites “A method of treating a cancer in a subject comprising detecting the expression or activity of an ICR gene signature in malignant cells from a solid tumor sample obtained from the subject and administering a treatment, wherein detecting the gene signature comprises detecting upregulation of one or more genes selected from the group consisting of C1QBP,…. as compared to a reference level”. The claim is also directed to administering an agent capable of reducing expression or activity of said signature, wherein the agent comprises a CDK4/6 inhibitor capable of blocking the activity of both CDK4 and CDK6, and an immunotherapy. 
With regard to claim 32, the claim recites “A method of treating a cancer in a subject comprising administering to the subject a therapeutically effective amount of an agent comprising a CDK4/6 inhibitor capable of blocking the activity of both CDK4 and CDK6”. The claim is directed to the subject, “ the subject has a solid tumor that expresses an ICR gene signature in malignant cells, said gene signature comprising upregulation of one or more genes selected from the group consisting of C1QBP, …… claim 37, which depends from claim 32, the claim recites “wherein the method further comprises administering an immunotherapy to the subject”.
	With regard to  claim 20, and claims 32 and 37, Bedoya teaches a method of treating cancer in a subject that comprises detecting the expression or activity of an immune checkpoint inhibitor resistance (ICR)  gene signature (i.e. C1QBP) in a tumor sample obtained from the subject. For example, Bedoya teaches the method of detecting gene signatures relative to a reference level in a subject (e.g. CD19 CAR-expressing cell gene set signature, a number of biomarkers listed in Table 7A), applying these gene expression profiles to the diagnosis and/or prognosis of a cancer in the subject, and predicting the subject response to a therapy (e.g. CAR expressing cell therapy) (p 2 line 15 through p 4 line 2, p 8 line 9-19, p 10 line 21 through p 11 line 11). Bedoya teaches that the identity of genes, whose expression, at the transcriptional and protein levels, are correlated with cancers progression (e.g. chronic lymphocytic leukemia or acute lymphocytic leukemia), for example, as a way of predicting a response to a Chimeric Antigen Receptor (CAR)-expressing cell therapy that expressed a CAR that binds to CD19 (CD19CAR-expressing cell) (p 2 line 15-25). 
Furthermore, Bedoya teaches using a CAR-expressing cell therapy (e.g. CTL019 therapy or other CD19-expressing cells) in the method, whereas CTL019 is CD19 CAR therapy (see p 2 line 8-12, p 3). Bedoya teaches a number of genes (e.g. C1QBP) that were significantly expressed in the cancers whose expression values predict the patient response of CTL019 therapy (a CART that binds to CD19) (see p 254 line 24 through p 256 line 2, p 256 Table 7A, p 1 line 25-26). Bedoya teaches detecting one or more of a 
Bedoya also teaches determining responder and non-responder to a therapy comprising a CAR-T expression cells (e.g. CD 19CAR expressing cell) in a cancer (e.g. hematological cancers) (see p 3 line 16 through p 4 line 2, p 23 line 12-29). Bedoya further teaches the method of administering a CAR-expressing cells in a treatment regimen in combination with a kinase inhibitor (i.e.CDK4/6 inhibitor) (see p 198 line 23-30, p 199 line 4-7, p 188 line 4, p 26 line 11 through p 27 line 4). Bedoya also provides an example of CDK4/6 inhibitor (e.g. palbociclib or PD0332991) in the method of treating cancer (see p 199 line 4-7 and p 199 line 29 through p 200 line 4). Palbociclib is known for blocking the activity of both CDK4 and CDK6 and for its effectiveness in treating solid tumors [ see Tables 1-2, page 356 col 1-2 of Sherr et al. 5]. Furthermore, the art teaches that the C1QBP expression (e.g. overexpression) is effected by altering CDK4/6 expression in breast cancer [see p 158-159, Figure 4, p 164 para 2, p 178 para 2 through p 179 para 2 of Scully]. 
Bedoya teaches determining the expression profile of one or more gene signature (e.g. mRNA expression levels) of selected genes obtained from the sample, and the expression profile includes one, two, three, four, five, ten, twenty or more of a biomarker listed in the tables, to a reference level; and administering a suitable therapy after selecting the subject based on the gene signature (see p 5 line 1-7, p 6 line 17 through p 7,  p10 line 21-27, p 11 line 4-11, Table 7A). For example, Bedoya teaches 
Collectively, the teachings of Bedoya include the method of detecting gene signatures (e.g. C1QBP) that correspond to the response of immunotherapies, whereas the immunotherapy is checkpoint inhibitor or CAR-expressing cell, in treating cancers; detecting the gene signatures to select a particular therapy, at any stage of the treatment (for example, prior to the treatment or after the treatment); and administering a therapy that is an immunotherapy [e.g. checkpoint inhibitor, Chimeric Antigen Receptor (CAR) expressing cell therapy or combination of checkpoint inhibitor and CAR expressing cell] or a combination therapy comprising an CDK4/6 inhibitor based on the detected gene signature. 
Furthermore, Bedoya teaches the exemplary cancers in the method that are associated with CD19 expression, with CAR-expressing cell therapy that include lymphoma (e.g. Burkitt's lymphoma, diffuse large B cell lymphoma, follicular lymphoma) and multiple myeloma (see p 179 line 2 through p 180 line 10, p 4 line 3-15, p 51 line 20-30 through p 52 line 7, p 80 line 1-12, p 165). Bedoya further teaches that the cancers include breast cancer, prostate cancer, ovarian cancer, lung cancer and lymphoma etc. (p 51 line 20-30 through p 52 line 7). Taken together, this indicates the method can be performed in malignant cells from a solid tumor.
With regard to claims 20 and 32, Bedoya does not exemplify detecting the expression or activity of an ICR gene signature (i.e. C1QBP) in malignant cells from the solid tumor sample, although the teachings of Bedoya indicates the method can be performed in malignant cells from a solid tumor, as described above.


claim 24, which depends from claim 20, the claim recites “wherein the method further comprises; detecting the expression or activity of the ICR signature in a tumor obtained from the subject after the treatment with the agent comprising a CDK4/6 inhibitor and administering an immunotherapy if said signature is reduced or below a reference level; or wherein the method further comprises administering an immunotherapy to the subject in combination with the agent comprising a CDK4/6 inhibitor”.
As described above, Bedoya teaches administering an immunotherapy (e.g. immune checkpoint inhibitor or CAR expressing cell or a combination of checkpoint inhibitor and CAR expressing cells) to the subject or an immunotherapy in combination with the agent comprising CDK4/6 inhibitor based on detected gene signature. In addition, Bedoya teaches identifying a subject having a cancer as having an increased or decreased likelihood to respond to a treatment that comprises an immunotherapy (e.g. CAR expression cell or CTL019) via detecting level or activity of one or more genes relative to a reference level (e.g. CD19 CAR-expressing cell gene set signature) (see p 7 line 24 through p 9 line 28, Table 7A); and administering a therapeutically effective dose of immunotherapy (e.g. a CAR-expressing cell therapy) or immunotherapy in combination with the agent comprising a CDK4/6 inhibitor (p 8 line 9-19, p 26 line 11through p 27 line 5, p 181 line 1-15, p 198 line 23 through p 199 line 7, also see p 5 line 15 through p 6 line 26). Bedoya teaches that subject the subject is evaluated prior to receiving, during, or after receiving, the CAR-expressing cell therapy; and measuring gene expression level compared to a reference value or cut-off value (e.g. a decrease or an increase) to determine the disease progress (p 9 line 26-28, p 89 
With regard to claims 25 and 28, which depends from claim 20, Bedoya teaches that the immunotherapies comprises checkpoint inhibitors (e.g. PD1, TIM-3, and/or . 
Response to Argument
The response traverses the rejection on pages 24-27 of the remarks mailed on 08/25/2021. The response states amending the claims that are directed to detecting the expression or activity of an ICR gene signature in malignant cells from a solid tumor sample. The response asserts that Bedoya teaches detecting a gene signature in T cells from a subject having a hematological cancer to predict the response of a CAR expressing cell therapy in blood sample or a manufactured product sample. The response asserts that Bedoya teaches C1QBP as it is listed one time in a long list of genes in Table 7 A and does not teach the other recited genes. 
The response is thoroughly reviewed and fully considered but not persuasive. The rejection has been modified to address the amendment requiring treating a solid tumor.  Additionally, C1QBP is elected species among other recited genes in the claims, thus, the other recited genes are the features not claimed. Accordingly (see the rejection above), it would have been prima facie obvious to one having ordinary skills in the art prior to the effective filing date of the claimed invention to have employed detecting C1QBP gene signature in malignant cells from a solid tumor sample obtained 
The response asserts “Bedoya teaches that a non-responder "receives a therapy other than a CAR-expressing cell therapy, e.g., a standard of care therapy for the particular cancer type" (page 78, lines 1-9). Further, claim 2 of Bedoya recites, "administering, e.g., to a non-responder or a partial responder, an additional agent in combination with a CAR-expressing cell therapy, e.g., a checkpoint inhibitor, e.g., a checkpoint inhibitor described herein," "administering to a non­responder or partial responder a therapy that increases the number of younger T cells in the subject prior to treatment with a CAR-expressing cell therapy," "administering an alternative therapy, e.g., for a non-responder or partial responder or relapser," and "administering an alternative therapy, e.g., for a non-responder or partial responder, e.g., a standard of care for a particular cancer type." Further claim 4 recites, "administering to the subject a therapeutically effective dose of a CAR­expressing cell therapy, if the subject is identified as being responsive (e.g., identified as a complete responder, partial responder or a non-relapser) to a therapy comprising a CAR­expressing cell population”……………… Bedoya does not provide any blaze marks directing the use of a CDK4/6 inhibitor to reverse a gene signature or any teaching other than the statement at page 193 above. On the contrary, Bedoya does provide blaze marks directing the use of mTOR inhibitors to enhance immunity in combination with a CAR T therapy (see, e.g., page 202, Low, Immune Enhancing, Dose of an mTOR inhibitor; see, also, pages 180-181, reciting "a kinase inhibitor (e.g., a kinase inhibitor described herein, e.g., an mTOR inhibitor, a BTK inhibitor)". The response further asserts that the cited document 
The response is thoroughly reviewed and fully considered but not persuasive. First, Bedoya teaches using a kinase inhibitor that is CDK4/6 inhibitor (e.g. palbociclib or PD0332991) and provides the daily dose of palbociclib in the method (see p 199 line 4-7 and p 199 line 29 through p 200 line 4). Particularly, Bedoya teaches detecting a set of gene signature observed in a cancer that correspond to the effectiveness of immunotherapy; distinguishing a subject as non-responder or responder (e.g. partial responder) or relapser to a CAR expressing cell therapy in a cancer or evaluating or monitoring the effectiveness of the therapy (see p 3 line 16 through p 4 line 2, p 4 16-30, p 5 line 15 through p 6 line 16, p 19 line 23 through p 20 line 5, Table 7A, p 75 line 11-23, p 87 line 26 through p 89 line 16). For the subject who are identified as a non-responder, Bedoya teaches a number of alternative methods of treating to treat such subject that include the followings;
Administering an additional agent in combination with a CAR expressing cell therapy (e.g., a checkpoint inhibitor or a kinase inhibitor) (see p 26 line 25-29, p 30 line 17-19, p 78 line 1-9). 
Administering a therapy other than a CAR-expressing therapy to a subject (e.g. a standard of care therapy for the particular cancer type) or a kinase inhibitor to a subject (p 78 line 1-9). 
Identifying the subject as a non-responder and subsequently pre-treating the subject with an additional therapy [e.g. a check point inhibitor (CTLA4 inhibitor) or mTOR inhibitor] (p 76 line 11-15 and line 29-30, p 77 line 10-16)
For the subject who are identified as a responder, Bedoya further teaches a number of alternative methods of treating to treat such subject that include the followings;
Treating a responder with a CAR-expressing cells in combination with another therapeutic agent , for example, a kinase inhibitor or a checkpoint inhibitor; and checking the status of gene signature (e.g. not changed or down-grated) to a non-responder, then the subject is administered an alternative therapy (e.g. standard care for the particular cancer or a combination therapy with a kinase inhibitor (p 180 line 14-29 and p 181 line 1-15)
In addition, in one embodiment, Bedoya also teaches that the subject (any subject who receives an additional therapy in combination with CAR-expressing cell in the method) receives a checkpoint inhibitor in combination with CAR-expressing cell therapy or the subject receives a kinase inhibitor (see p 77 line 27-30).
In summary, Bedoya teaches using a particular kinase inhibitor, i.e. CDK4/6 inhibitor (e.g. palbociclib or PD0332991) at various status of the treatment including further administering an immunotherapy to the subject, based on the detected gene signature (see above, and also see p 1999 line 4-7 and p 199 line 29 through p 200 line 4). Palbociclib is known for blocking the activity of both CDK4 and CDK6 and for its effectiveness in treating solid tumors (See Tables 1-2, page 356 col 1-2) [Sherr et al. CANCER DISCOVERY; 2016; 353-367, published online on 11 December 2015]. Furthermore, the art teaches that the C1QBP expression (e.g. overexpression) is 
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 20, 24-25, 28, 32-33, and 37  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-38, and 29-33 of copending Application No. 16/753039 (claim on 07/17/2020, PG Pub. No: 
	With regard to instant independent claims 20 and 32, and claims 33 and 37, copending claims 36- 38 and 29-33 teaches a method of treating a cancer in a subject in need thereof that comprises detecting the expression or activity of an immune checkpoint inhibitor resistance (ICR) gene signature in a tumor obtained from the subject having a solid tumor, and administering a treatment (i.e. immunotherapy and CDK4/6 inhibitor) if an ICR signature is detected, wherein the ICR signature comprises a malignant cell gene signature, listed in the claim. 
With regard to instant claims 24-25, 28 and 33, Copending claims 29-33 teaches administering a CDK4/6 inhibitor and an immunotherapy including a checkpoint inhibitor (i.e. anti-PD-1 inhibitor).  The copending claim 33 teaches that the CDK4/6 inhibitor comprises abemaciclib.
With regard to instant claims 20, 24-25, 28, 32-33 and 37, the copending claims 36-38, and 29-33 do not particularly teach detecting C1QBP gene signature. The copending claims do not explicitly describe the method step of administering the treatment based on the detected gene signature and the agent capable of reducing/modulating expression or activity of the signature. 
Bedoya in view of Mohr teaches all the limitation of the instant claims, as described above in this office action. The teachings of Bedoya in view of Mohr with regard to instant claims 20, 24-25, 28, 32 and 37, are fully incorporated here. 


Response to Argument
The response traverses the rejection on page 27 of the remarks mailed on 08/25/2021. The response asserts that “The issue of whether there is indeed double 
All the remarks in the response are reviewed and considered, but not found persuasive as described above, thus, the claims are not allowable. 
14. 	No claims are allowed. 
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.T.J./Examiner, Art Unit 1634        

/JULIET C SWITZER/Primary Examiner, Art Unit 1634